Woodward, J.*-
-We think this instruction should not have been given. It is very similar to that in The State v. Guyer, 6 Iowa, 263, which this court held erroneous. No essential difference between them is perceived. The testimony of a wife is not to be thus marked and distinguished, from that of other witnesses. She should not be thus subjected to suspicion. Her relation to the defendant is, of itself, sufficiently calculated to excite this, and such remarks from the court, go to the jury with great weight, and add unjustly to the burden which that relation puts upon her. She is entitled to be regarded as others are, and to stand free and unembarrassed, upon her own character. And this is a right of the defendant, also. When . the law made her a witness, it placed her upon the stand just as it places others there.
The instruction is the more noticeable, as the other witnesses were of her own family, and thus standing between these near relatives and her husband, there was a more than usual presumption of uprightness.
Besides these considerations, the instruction requires that *357she should be supported by the evidence of others, before she can be believed. We might say, that it takes away all weight from her testimony, when taken alone. If, from the whole of the testimony, taken together, they are satisfied that what she says is true, they should give her testimony the credit of any other witness. What does this mean, {nit that they are to look away from her, first, to see if she is supported by the others ? What weight does this leave for her evidence where, as in this case, she is.opposed by others ? It leaves it a perfect blank; so that it would be futile to offer her testimony, in the very cases where it is most wanted — that is, where she differs from the others, or where the defendant wishes to contradict them.
The instruction should not have been given, and the judgment must be reversed, and the cause remanded.

 JfWRiGiir, C. J., dissenting.